—Judgment unanimously affirmed. Memorandum: Because the resentence occurred more than 30 days after the original sentence, defendant may not now appeal from the judgment, but only from the resentence (see, CPL 450.30 [3]; People v Blim, 54 AD2d *883771). Thus, defendant may not raise on this appeal any matter other than the propriety of his resentence. Moreover, reading CPL 330.30 together with CPL 450.30 (3), we conclude that the language providing that a CPL 330.30 motion may be made at any time "before sentence” should be construed to mean at any time before the original sentence. Thus, defendant’s motion, made before resentence but long after the original sentence, was untimely. (Appeal from Judgment of Cayuga County Court, Corning, J.—Resentence.) Present—Callahan, J. P., Green, Fallon, Boomer and Davis, JJ.